Case: 15-50571      Document: 00513268274         Page: 1    Date Filed: 11/12/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                    No. 15-50571                                   FILED
                                  Summary Calendar                         November 12, 2015
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

RODNEY DARNELL MCDONALD,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:09-CR-26


Before CLEMENT, ELROD, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Rodney Darnell McDonald, now federal prisoner # 82296-080, seeks
leave to proceed in forma pauperis (IFP) on appeal from the district court’s
denial of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence based on
retroactive Amendment 782 to U.S.S.G. § 2D1.1. By moving to proceed IFP,
McDonald is challenging the district court’s certification that his appeal was
not taken in good faith. Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50571    Document: 00513268274     Page: 2   Date Filed: 11/12/2015


                                 No. 15-50571

      As McDonald concedes, the district court implicitly found him eligible for
the reduction but declined to exercise its discretion to reduce his sentence. See
Dillon v. United States, 560 U.S. 817, 827 (2010); United States v. Larry, 632
F.3d 933, 936 (5th Cir. 2011). McDonald contends that the district court
abused its discretion in denying a sentencing reduction because it did not
consider all of the 18 U.S.C. 3553(a) sentencing factors, did not consider the
particular facts of his case, and did not articulate the reasons for denying his
motion.
      Contrary to McDonald’s assertions, the record reflects that the district
court considered his motion as a whole, gave specific reasons for its denial, and
referenced the relevant § 3553(a) factors, expressly determining that relief was
unwarranted, in particular, based on McDonald’s criminal history, the need to
protect the public from future crime, and the fact that the court had previously
granted McDonald a sentence reduction. McDonald does not argue that the
district court abused its discretion by basing its decision on an error of law or
a clearly erroneous assessment of the facts before it. Thus, he cannot show an
abuse of discretion on the district court’s part. See Larry, 632 F.3d at 936;
United States v. Evans, 587 F.3d 667, 673 (5th Cir. 2009).
      McDonald has failed to show that he will raise a nonfrivolous issue on
appeal. See Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). Accordingly,
his IFP motion is DENIED. Additionally, because this appeal is frivolous, it is
DISMISSED. See 5TH CIR. R. 42.2; Baugh, 117 F.3d at 202 n.24.




                                       2